Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed in the instant response have been fully considered but they are not persuasive.
Applicant newly argues that the element correspondence within the rejection is incorrect since “In particular, as plainly recited in claim 1, the electronic device of claim 1 carries out all the steps of claim 1, and the subject device of claim 1 is the device from which the electronic device executing the method receives an intent, and which device is configured by the electronic device to perform the action identified by the intent.” and that “The Office Action maps Banerjee’s device comprising a user interface enabling input of a task (at paragraph [0026] of Banerjee) to the electronic device of claim 1. The Examiner maps another device to the subject device of claim 1. Further, the Office Action asserts that a device of Banerjee receives an intent from “the subject device.” Applicant respectfully submits that this is inconsistent with the mapping in the previous paragraph of the Office Action, where it is alleged that the device with the user interface is the electronic device of claim 1. As set out above, claim 1 requires that the “electronic device” receives the intent from the subject device. It is also noted that the wording of claim 1 requires that all the required method steps are performed at the same electronic device.” (Applicant’s emphasis added.)
The Examiner does not disagree that the preamble of claim 1 recites “the method performed at the electronic device”. The rejection also makes clear that another “device” sends a “broadcast” to the electronic device regarding a “tuple” which can relate “to the device itself” or 
Applicant further points to paragraphs 0019-0020 and 0026 regarding the “task” and then argues that “In other words, the only way it could be argued that Banerjee discloses the feature “receiving an intent [comprising] an action identifier identifying an action that is requested to be performed” is by taking the device 101 a/b/c/d as receiving the task T from the user’s device mentioned in paragraph [0026] via IoT ethernet 103, and thus taking the device 101 a/b/c/d as evidence of the “electronic device” and taking the user’s device with the UI as evidence of the “subject device” and concludes that “Accordingly, there is no disclosure in Banerjee that a device 101 a/b/c/d, taken to be the “electronic device” of claim 1, obtains action data which comprises at least one constraint that specifies one or more parameters required for the subject device to perform the requested action, as the only reasonable interpretation requires that the user’s device from which the task originates maps to the subject device, and there is no disclosure or suggestion anywhere in Banerjee that the user’s device which provided the task performs the action defined thereby, performs the action, or needs any parameters to perform the action.” (Applicant’s emphasis added.)
However, as the Examiner has maintained throughout prosecution, Banerjee teaches that the network device obtains action data from an intent store that is associated with the action 
Applicant’s argument that Banerjee does not disclose wherein the network device performs the steps of “obtaining action data associated with the action identifier from an intent store remote from the subject device by a lookup using the action identifier to retrieve the action data associated with the action identifier, wherein the action data comprises at least one constraint that specifies one or more parameters required for the subject device to perform the requested action” are misplaced since the underlined is not what the rejection relies upon within Banerjee. The rejection relies on Burke to teach the underlined as previously explained in the rejection. Also, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant then argues that “In order for Banerjee to be modified towards the subject matter of claim 1, a fundamental change to how the disclosure of Banerjee works would be necessary. Banerjee is concerned with coordinating a plurality of devices 101 a/b/c/d to determine which of the plurality will execute an action, not which of them will configure another device (in this case, the user’s device from which the task originated) to perform the task. In at least this respect Banerjee and claim 1 are fundamentally different. There is simply no teaching or motivation in any of the other cited documents which would allow one of ordinary skill in the art to modify Banerjee to such an extent, not least because none of the other cited documents 
To the extent that these arguments are directed to as to whether Banerjee can even be modified by Kuo or Burke to achieve the claimed invention, these arguments have nothing to do with the actual motivations regarding the obviousness of claim 1, particularly the rationale of why the combined teachings of the references create a prima facie case of obviousness. As explained above, Banerjee does teach the particular limitations as shown in the rejection.
	Applicant that argues against the combination of the teachings of Burke since “there is no technological correspondence or analogy between the business objects/actions of Burke and the devices/actions of the Banerjee and Kuo, as Burke relates to business contexts for the purpose of providing dynamic associations and the proposed combination of Banerjee and Kuo relates to IoT devices and purported gateways for the IoT devices. In fact, one of ordinary skill in the art would have no motivation to combine Burke in an attempt to remedy the deficiencies of Banerjee and Kuo, and if one did, they would find no disclosure or suggestion of an intent store remote from a subject device”, that “the claimed invention as whole must be considered” and that “the Office Action’s citation to Burke fails to consider the claimed invention as a whole, as Burke relates to business contexts for the purpose of providing dynamic associations, in total contrast to the method of claim 1, which is directed to controlling the configuration of devices for the purpose of improving the capabilities of one of the device”. 
as claimed” as expressly shown in the rejection. Applicant’s arguments make no mention of any of these aspects of the rejection, therefore, Applicant has not provided sufficient arguments and/or evidence to rebut the prima facie case of obviousness. See MPEP § 2145.
Therefore, Applicant’s arguments are unpersuasive and the rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0013029 to Banerjee et al. (“Banerjee”) in view of 20180091621 to Kuo et al. (“Kuo”) and in further view of US 7603381 to Burke et al. (“Burke”).
Regarding claim 1, Banerjee taught a machine-implemented method for operating an electronic device (“device” comprising a “user interface” allowing the “input” of a “task”) to configure a subject device remote therefrom (another “device”), the method performed at the electronic device comprising:
receiving an intent (“broadcast”) from the subject device, wherein the received intent comprises an action identifier identifying an action that is requested to be performed (“task”); obtaining action data associated with the action identifier (“matching” “action tuples”) from an intent store (“catalog”/”data store” for storing “action tuples” and “templates”) by a lookup using the action identifier to retrieve the action data associated with the action identifier, wherein the 
Banerjee may be interpreted as not expressly teaching providing an output based on or in response to the one or more parameters to a user via a user interface on the electronic device to enable the user to configure the subject device; receiving, via the user interface, a user input in response to the output; generating invocation data based on or in response to the user input, wherein the invocation data comprises parameter values required by the subject device to perform the action; providing the invocation data to the subject device to configured the subject device to perform the action. However, Banerjee did disclose that the electronic device comprises a “user interface” allowing the “input” of a “task” (consider paragraphs 0022-0027, particularly paragraph 0026)
However, in an analogous art, Kuo taught providing an output based on or in response to one or more parameters to a user (“individual”, “organization”, or, generally, an “entity”) via a user interface on an electronic device (running an “application” on a “mobile device” in which the entity which is “previously registered as the entity…associated with the device” and that “where the device is a dishwasher, the owner of the dishwasher may wish to have the dishwasher run a clean cycle”) to enable the user to configure the subject device (“perform a particular action or to assume a particular state”); receiving, via the user interface, a user input (“request”) in response to the output; generating (“defining”) invocation data (“event-triggered processing 
	It would have been obvious to one skilled in the art as of the effective filing date of the claimed invention to modify the teachings of Banerjee such that the modification includes every element as claimed. Given Banerjee’s disclosure of receiving intents, action data, and parameters for performing an action, Kuo’s analogous disclosure relating to an “Internet of Things” context specifically taught that generating invocation data based on or in response to one or more parameters is useful since it allows for devices to communicate with each other so that devices can invoke virtual commands to other devices to perform actions that are parameter-driven based on the device’s functionality (paragraph 0025). Given this specific advantage in Kuo, one skilled as claimed. Therefore, such a modification of the teachings of Banerjee with the teachings of Kuo would have yielded nothing more than predictable results to one of ordinary skill in the art.	
	Banerjee and Kuo may be interpreted as not expressly teaching wherein the intent store is remote from the subject device.
	However, in an analogous art with regards to contextual association of data within remote storage (consider at least column 6, lines 17-column 7, line 3), Burke taught wherein an intent store (“action metadata store”) is remote from other devices (consider at least column 5, lines 22-47)
It would have been obvious to one skilled in the art as of the effective filing date of the claimed invention to modify the teachings of Banerjee and Kuo with the teachings of Burke such that the modification includes every element as claimed. Given Banerjee’s disclosure of receiving intents, action data, and parameters for performing an action, Kuo’s analogous disclosure relating to an “Internet of Things” context, Burke taught that having an intent store as claimed. Therefore, such a modification of the teachings of Banerjee and Kuo with the teachings of Burke would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Claims 16 and 21 are also rejected since these claims recite substantially the same limitations as recited in claim 1. Banerjee discloses that requests such as intents as claimed may be broadcasted (consider paragraph 0020 regarding the “broadcasting” of the “task”).
Regarding claim 6, the combined teachings of Banerjee, Kuo and Burke disclosed the machine-implemented method as claimed in claim 1.
Banerjee taught the method further comprising communicating the at least one received parameter to a user to select, reject or modify the or each parameter (consider at least paragraph 0025 regarding wherein a “user’s preferences that have been collected through input at an interface”) (consider further paragraph regarding that a “user” can “input a task”)
Regarding claim 7, the combined teachings of Banerjee, Kuo and Burke disclosed the machine-implemented method as claimed in claim 1.
Banerjee taught wherein receiving the one or more parameters for the at least one constraint comprises configuring a user interface on the electronic device to communicate the at least one constraint to a user, and to receive the or each parameter for each constraint (consider at least paragraph 0025 regarding wherein a “user’s preferences that have been collected through input at an interface”) (consider further paragraph regarding that a “user” can “input a task”)

Banerjee taught wherein the step of receiving action data about the received intent comprises receiving the action data from a remote intent store. (see at least paragraphs 0016 and 0028 regarding “updating” other device’s “catalogs” for “capturing “knowledge or data of other entities”)
Claims 3-4, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, Kuo and Burke and in further view of “Zigbee Cluster Library User Guide”, revision 2.1 (“ZCL”).
Regarding claim 3, the combined teachings of Banerjee, Kuo and Burke disclosed the machine-implemented method as claimed in claim 1.
Banerjee, Kuo and Burke may be interpreted as not expressly teaching wherein the step of receiving the one or more parameters comprises receiving at least two parameters, wherein at least one of the parameters is a default parameter and wherein the step of receiving the at least one default parameter comprises receiving the at least one default parameter from the intent store.
However, in an analogous art, “ZCL” does reasonably teach these limitations (consider, e.g., p. 189, “Two ‘off effects’ are available and there are variants of each effect: Fade, with the following variants…Fade to off in 0.8 seconds (default)”)
It would have been obvious to one skilled in the art as of the effective filing date of the application to combine the teachings of these references since these references disclose methods of device to device communication of substantially similar scope (aka. within an “Internet of Things” context). Given this analogous disclosure, one of ordinary skill in the art could have 
Regarding claim 4, the combined teachings of Banerjee, Kuo and Burke disclosed the machine-implemented method as claimed in claim 1.
Banerjee, Kuo and Burke may be interpreted as not expressly teaching wherein receiving the one or more parameters comprises receiving at least two parameters, wherein the at least one of the one or more parameters is a predetermined parameter, and wherein the step of receiving the at least one predetermined parameter comprises retrieving the at least one predetermined parameter from the electronic device. 
However, in an analogous art, “ZCL” does reasonably teach these limitations (consider, e.g., p. 189, “Two ‘off effects’ are available and there are variants of each effect: Fade, with the following variants…Reduce brightness by 50% in 0.8 seconds then fade to off in 4 seconds - No fade”) (see also, pp. 200-201, section 10.7.2, “Custom Command Payloads”)
The motivations regarding the obviousness of claim 3 also apply to this claim. Therefore, claim 4 is also rejected under the combined teachings of Banerjee, Kuo, Burke and “ZCL”.
Regarding claim 9, the combined teachings of Banerjee, Kuo and Burke disclosed the machine-implemented method as claimed in claim 1.
Banerjee, Kuo and Burke may be interpreted as not expressly teaching wherein the step of receiving an intent comprises receiving at least one endpoint address indicating where the action is to be performed, the method further comprising extracting at least one each endpoint 
However, in an analogous art, “ZCL” does reasonably teach these limitations (consider, e.g., p. 216, section 12.5 “Issuing Local Commands”, particularly “Some of the operations described in Section 12.4 that correspond to remote commands can also be performed locally” and “The level on the device on a local endpoint can be set using the function eCLD_LevelControlSetLevel(). This function sets the value of the ‘current level’ attribute of the Level Control cluster. A transition time must also be specified, in units of tenths of a second, during which the level will move towards the target value (this transition should be as smooth as possible, not stepped). The specified level must be in the range 0x01 to 0xFE (the extreme values 0x00 and 0xFF are not used), where: 0x01 represents the minimum possible level for the device…0x02 to 0xFD are device-dependent values…0xFE represents the maximum possible level for the device. Alternatively, the specified level must be within limits that can be optionally imposed by the manufacturer and/or user/installer using the relevant maximum and minimum attributes…”) (see further p. 220, “eCLD_LevelControlSet_Level”, “u8SourceEndPointId - Number of the local endpoint on which level is to be changed”) (consider also p. 188, “The NXP implementation of the ZCL provides functions for sending commands between an On/Off cluster client and server. A command is sent from the client to one or more endpoints on the server. Multiple endpoints can usually be targeted using binding or group addressing.”)
The motivations regarding the obviousness of claim 3 also apply to this claim. Therefore, claim 9 is also rejected under the combined teachings of Banerjee, Kuo, Burke and “ZCL”.
Regarding claim 10, the combined teachings of Banerjee, Kuo and Burke disclosed the machine-implemented method as claimed in claim 1.

However, in an analogous art, “ZCL” does reasonably teach these limitations (see at least p. 188, “The NXP implementation of the ZCL provides functions for sending commands between an On/Off cluster client and server. A command is sent from the client to one or more endpoints on the server. Multiple endpoints can usually be targeted using binding or group addressing.”)
The motivations regarding the obviousness of claim 3 also apply to this claim. Therefore, claim 10 is also rejected under the combined teachings of Banerjee, Kuo, Burke and “ZCL”.
Regarding claim 11, the combined teachings of Banerjee, Kuo, Burke and “ZCL” disclosed the machine-implemented method as claimed in claim 9.
Banerjee, Kuo and Burke may be interpreted as not expressly teaching wherein the endpoint address comprises a primary endpoint and a secondary endpoint, and wherein the step of transmitting the invocation data comprises sending the invocation data to both the primary and second endpoints. 
However, in an analogous art, “ZCL” does reasonably teach these limitations (see at least p. 188, “The NXP implementation of the ZCL provides functions for sending commands between an On/Off cluster client and server. A command is sent from the client to one or more endpoints on the server. Multiple endpoints can usually be targeted using binding or group addressing.”)

Regarding claim 12, the combined teachings of Banerjee, Kuo and Burke disclosed the machine-implemented method as claimed in claim 1.
Banerjee, Kuo and Burke may be interpreted as not expressly teaching wherein the step of generating invocation data comprises including a request for a receipt confirming that the action has been performed, and at least one address to which to send the receipt. 
However, in an analogous art, “ZCL” does reasonably teach these limitations (see p. 326, “The Thermostat cluster has its own events that are handled through the callback mechanism outlined in Chapter 3. If a device uses the Thermostat cluster then Thermostat event handling must be included in the callback function for the associated endpoint, where this callback function is registered through the relevant endpoint registration function (for example, through eHA_RegisterThermostatEndPoint() for a Thermostat device). The relevant callback function will then be invoked when a Thermostat event occurs.”)
The motivations regarding the obviousness of claim 3 also apply to this claim. Therefore, claim 12 is also rejected under the combined teachings of Banerjee, Kuo, Burke and “ZCL”.
Regarding claim 13, the combined teachings of Banerjee, Kuo and Burke disclosed the machine-implemented method as claimed in claim 1.
Banerjee, Kuo and Burke may be interpreted as not expressly teaching further comprising receiving at least one authorization indicating that the electronic device is authorized to generate the invocation data for one or more intents. 
However, in an analogous art, “ZCL” does reasonably teach these limitations (see p. 303, “u8ZigbeeSecurityLevel is an optional attribute representing the ZigBee PRO security level that 
The motivations regarding the obviousness of claim 3 also apply to this claim. Therefore, claim 13 is also rejected under the combined teachings of Banerjee, Kuo, Burke and “ZCL”.
Regarding claim 15, the combined teachings of Banerjee, Kuo and Burke disclosed the machine-implemented method as claimed in claim 1.
Banerjee, Kuo and Burke may be interpreted as not expressly teaching wherein receiving the one or more parameters for the at least one of the constraints associated with the action comprises receiving a save flag for the or each parameter indicating that the parameter is to be saved on the electronic device. 
However, in an analogous art, “ZCL” does reasonably teach these limitations (see p. 184, “When switching off light(s) with an effect, saves the last light (attribute) settings to a global scene, ready to be re-used for the next switch-on from the global scene - see Section 10.4.2 and Section 10.5”)
The motivations regarding the obviousness of claim 3 also apply to this claim. Therefore, claim 15 is also rejected under the combined teachings of Banerjee, Kuo, Burke and “ZCL”.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, Kuo and Burke and in further view of US 2017/0139556 to Josephson.

Banerjee, Kuo and Burke may be interpreted as not expressly teaching wherein the action comprises at least two constraints, and the method further comprises determining a priority order for the at least two constraints, and communicating the constraints to a user in the determined priority order.
However, in an analogous art, Josephson disclosed providing to a user priority ordered constraints (by “highlighting” or “differentiation” of “attributes”) of various subject devices (see paragraphs 0056 and 0158).
It would have been obvious to one skilled in the art as of the effective filing data of the application to combine the teachings of these references since both references are directed to device to device communication. Given this analogous disclosure, one of ordinary skill in the art could have combined the elements as claimed by known methods by integration of software routines in order to provide a more comprehensive and useful method and that, in combination, each element merely performs the same function as it does separately and would have recognized that the results of such a combination of software routines would have been predictable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918.  The examiner can normally be reached on Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George C Neurauter, Jr./Primary Examiner, Art Unit 2447